Case: 1:18-cv-07084 Document #: 8 Filed: 12/26/18 Page 1 of 3 PageID #:33
                         U,tikrl Sraus                             FILED


 lten il.,r-    nl:,,o/ e,*   al,       ) t,,ltc', aolrrt (oLr"t Blakc,




                          lrrnn     (" ?lo;nr,(t '')   *r/ t,




-th,    Co""t   i" a nrnw, t                            o lho.t-ion a hrn;(-(
Case: 1:18-cv-07084 Document #: 8 Filed: 12/26/18 Page 2 of 3 PageID #:34


                                            I.t f^;1,




       r,

       t/t;




      orl,


                      i{ltlA t.tnfion   lrwll-]r*'J,




                   l7-tt ' tr
                                                         Case: 1:18-cv-07084 Document #: 8 Filed: 12/26/18 Page 3 of 3 PageID #:35
hu\              alY,,'an                                                                            i:At{{"}t slrr}jrl&t/t      -IL h["13

150'1, E+at{ sl,rct-Y
?\Sn,llli,^,oiI
I orzl

                                                                                              'in'rrl Stu"s
                                                                               C l,,.l' c I
                                                                                 D; sf i':   tr   Ca' vt
                                                                                71q 5a,+\, D t.onbor,t 5r.
                                                                               Ck,co\n, Tlli      yto;s CC Ca1
  1IilIililIilIil1ilililIilillil1ilIilililIililililffi
                                                         illlffi   ffi ilil

        12t26t2018_47                                                         B*A*4- t 6*ftEB            lll lll,'h lllrlll tlhlll tllr'llllll"i'1ll,l,p1ll'l1lll 1t,'l'l
